PER CURIAM.
This case comes before the court upon an appeal of the trial court’s order granting summary judgment and the final judgment entered thereon. The issue presented by this appeal is the trial court’s lack of jurisdiction over appellant, Emily Sand-strom.
Appellee, John Mastrangelo, has conceded that the trial court lacked jurisdiction over appellant. Based on appellee’s concession, this case is remanded to the trial court with directions to enter an amended final judgment which dismisses appellant from the case and deletes any reference to appellant in the declaratory portion of the judgment. All other allegations of error raised by appellant’s appeal are hereby mooted and need not be addressed.
This case is reversed and remanded with directions to enter an amended final judgment as set forth above.
WARNER, C.J., HAZOURI, J., and BARKDULL, THOMAS H„ III, Associate Judge, concur.